DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 1, of claims 1-3 on February 8, 2021 is acknowledged. Claims 4-10 are withdrawn from prosecution at this time for being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show labeling axis on the graph of figure 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, in the phrase “high porosity”, the term “high” is relative and therefore indefinite absent any definition provided in the instant specification.  
Regarding claim 2, the phrase “is smoothed” has uncertain meaning and is indefinite absent any definition provided in the specification. “Smoothed” is not defined. 
Regarding claim 3, it is unclear what structure is being claimed. Claim 3 is uncertain and does not define a structure.  The phrase “means of smoothing” has uncertain meaning and is indefinite absent any definition provided in the specification. “Smoothing” is not defined. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The phrase is smoothed does not further limit claim 1. In claim 2, it is recited that the trend distribution is smoothed. Claim 1 does not recite a trend distribution. As such, it is not further limiting to claim that the trend distrbution is smoothed. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 3 are not taught in the specification and there 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudoh et al., (US 20060188784).
Regarding claim 1, Sudoh discloses an active substance in a high density electrode comprises a carbon material for a negative electrode of a Li ion battery [0050]. The high density electrode comprising an electrode active substance and carbon fiber wherein the porosity of the electrode is 25% or less [0013]. Examiner notes that if the entire electrode porosity is less than 25%, it would be expected that the active material’s porosity be less than 25%.  For the positive electrode a cobalt oxide, a manganese oxide, or a nickel oxide can be used [0066]. Sudoh further discloses the electrode active substance is applied onto a carrier substrate such as a metallic collector [0076]. Sudoh further discloses the electrode sheet is formed into a desired shape and prepared into a laminate of positive electrode sheet/ separator/ negative electrode sheet so that the positive electrode and negative electrode may not be in direct contact with each other [0092], 
The limitation “one or more high porosity regions where a ratio of a maximum porosity to a minimum porosity by a trend analysis of porosity per area in the film thickness direction of an electrode cross section is 2.2 or more are present within a range of 500 µm in radius on the electrode plane” is not a positive recitation to the claim. The claimed feature is drawn to a calculation determined by a trend analysis. This is a measurement of different porosity regions.  The measurement is not part of the claimed electrode but is something that can be calculated from the electrode cross section. As such, it is not a positive recitation to the claim and is given no patentable weight. 
Regarding claim 2, Sudoh discloses all of the limitations as set forth above in claim 1. The limitation “wherein with respect to the electrode cross-section, a trend distribution of porosity per area in the film thickness direction of the cross-section of the electrode with respect to positions in the electrode planar direction is smoothed in a range of 35 to 70 µm in the electrode planar direction”  adds no positive recitation to the claims.  Regarding the trend distribution that is smoothed, this also relies on a measurement and the analysis of the measurement. The trend distribution is smoothed is a mathematical function and does not relate to the electrode product.  As such, it has no positive recitation in the claim and is given no patentable weight.
Regarding claim 3, Sudoh discloses all of the limitations as set forth above in claim 2. The limitation “wherein means of the smoothing is an approximation to a cubic expression using 
The limitation “wherein means of the smoothing is an approximation to a cubic expression using a least squares method” includes process steps.  Process limitations are not given any patentable weight with a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see MPEP 2113.I. 
  Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113.I
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722